Name: Commission Regulation (EEC) No 3210/90 of 6 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 90 Official Journal of the European Communities No L 307/ 17 COMMISSION REGULATION (EEC) No 3210/90 of 6 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3136/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 Q, as last amended by Regulation (EEC) No 3175/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( !0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 7 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989 , p . 2. (J) OJ No L 164, 24 . 6. 1985, p . 11 . (4) OJ No L 299, 30 . 10 . 1990, p. 42. O OJ No L 167, 25 . 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 268, 29 . 9 . 1990, p . 76 . (8) OJ No L 304, 1 . 11 . 1990, p. 30 . O OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 307/ 18 Official Journal of the European Communities 7. 11 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 1 . Gross aids (ECU) : 11 12 1 2 3 4 II  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 27,807 27,533 27,811 28,089  Other Member States 21,371 21,175 20,837 20,563 20,841 21,119 2. Final aids : I ||Il (a) Seed harvested and processed in : li|| I  Federal Republic of Germany (DM) 50,31 49,85 49,05 48,41 49,06 49,80  Netherlands (Fl) 56,69 56,17 55,27 54,54 55,28 56,12  BLEU (Bfrs/Lfrs) 1 037,70 1 028,18 1 011,77 998,46 1011,96 1 026,65  France (FF) 168,74 167,19 164,52 162,36 164,55 166,75  Denmark (Dkr) 191,91 190,15 187,11 184,65 187,15 189,65  Ireland ( £ Irl) 18,780 18,608 18,311 18,070 18,315 18,559  United Kingdom ( £) 16,400 16,237 15,949 15,700 15,917 16,072  Italy (Lit) 37 644 37 299 36 703 36 221 36 710 37 200  Greece (Dr) 4 571,99 4 495,41 4 375,27 4 276,66 4 339,46 4 330,68 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed : \ ¢  in Portugal (Esc) / 0,00 0,00 5 807,17 5 735,33 5 793,38 5 816,21  in another Member State (Esc) 5 920,77 5 880,14 5 807,17 5 735,33 5 793,38 5 816,21 7. 11 . 90 Official Journal of the European Communities No L 307/ 19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) :  Spain 0,000 0,000 1,147 0,873 1,151 1,429  Portugal 1,030 1,030 30,307 30,033 30,311 30,589  Other Member States 23,871 23,675 23,337 23,063 23,341 23,619 , 2. Final aids : I (a) Seed harvested and processed in : lili  Federal Republic of Germany li (DM) 56,20 55,74 54,94 54,29 54,95 55,68  Netherlands (Fl) 63,32 62,80 61,90 61,18 61,91 62,75  BLEU (Bfrs/Lfrs) 1 159,09 1 149,57 1 133,16 1 119,85 1 133,35 1 148,05  France (FF) 188,48 186,93 184,26 182,10 184,29 186,49  Denmark (Dkr) 214,36 212,60 209,56 207,10 209,60 212,10  Ireland ( £ Irl) 20,977 20,805 20,508 20,267 20,512 20,756  United Kingdom ( £) 18,349 18,186 17,898 17,649 17,866 18,021  Italy (Lit) 42 048 41 702 41 107 40 624 41 114 41 604  Greece (Dr) 5 129,25 5 052,67 4 932,54 4 833,93 4 896,72 4 887,94 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 249,21 201,28 243,63 263,72  in another Member State (Pta) 329,86 302,05 ¢ 249,21 201,28 243,63 263,72 (c) Seed harvested in Portugal and I processed : l  in Portugal (Esc) 214,94 214,94 6 328,86 6 257,02 6 315,07 6 337,90  in another Member State (Esc) 6 442,46 6 401,83 6 328,86 6 257,02 6 315,07 6 337,90 No L 307/20 7. 11 . 90Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period l 11 12 1 2 3 1 . Gross aids (ECU) :  Spain 8,600 8,600 28,955 29,286 29,617  Portugal 0,000 0,000 37,970 38,301 38,632  Other Member States 26,313 26,327 25,730 26,061 26,392 2. Final aids : (a) Seed harvested and processed in (') : \ Il  Federal Republic of Germany (DM) 61,95 61,98 60,57 61,35 62,13  Netherlands (Fl) 69,80 69,83 68,25 69,13 70,01  BLEU (Bfrs/Lfrs) 1 277,66 1 278,34 1 249,35 1 265,43 1 281,50  France (FF) 207,76 207,87 203,15 205,77 208,38  Denmark (Dkr) 236,29 236,41 231,05 234,02 237,00  Ireland ( £ Irl) 23,123 23,136 22,61 1 22,902 23,193  United Kingdom ( £) 20,206 20,21 1 19,713 19,944 20,203  Italy (Lit) 46 349 46 374 45 322 45 905 46 488  Greece (Dr) 5 639,78 5 608,61 5 419,25 5 463,80 5 538,56 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 314,91 1 314,91 4 497,85 4 540,44 4 590,87  in another Member State (Pta) 4 655,47 4 658,96 4 568,31 4611,14 4 661,57 (c) Seed harvested in Portugal and processed : l  in Portugal (Esc) 0,00 0,00 7 928,53 7 981,55 8 050,66  in Spain (Esc) 8 232,57 8 235,73 8 105,69 8 159,90 8 230,55  in another Member State (Esc) 8 052,63 8 055,72 7 928,53 7 981,55 8 050,66 3 . Compensatory aids :  in Spain (Pta) 4 629,41 4 632,08    4. Special aid : I  in Portugal (Esc) 8 052,63 8 055,72    (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,060940 2,057720  2,054780 2,052460 2,052460 2,045560 Fl 2,322860 2,319060 2,315600 2,312450 2,312450 2,304760 Bfrs/Lfrs 42,411100 42,362400 42,315200 42,254300 42,254300 42,121000 FF 6,901550 6,900100 6,898090 6,896640 6,896640 6,892940 Dkr 7,868900 7,867840 7,868600 7,866070 7,866070 7,868800 £Irl 0,768765 0,769430 0,769471 0,769985 0,769985 0,771508 £ 0,696706 0,698894 0,701023 0,702627 0,702627 0,706803 Lit 1 543,30 1 544,23 1 545,23 1 546,26 1 546,26 1 549,72 Dr 207,84300 210,83400 213,30500 215,16300 215,16300 220,15600 Esc 181,39600 181,89500 182,50500 183,53500 183,53500 185,99100 Pta 129,12100 129,56700 129,98100 130,41800 130,41800 131,57500